United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-3452
                       ___________________________

                            United States of America

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

 Edward Allen Stieber, also known as Eddie Stieber, also known as Kool_uncle,
                         also known as hardtohandle4u

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                           Submitted: March 17, 2016
                             Filed: April 11, 2016
                                [Unpublished]
                                ____________

Before WOLLMAN, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
       Edward Stieber appeals the sentence that the district court1 imposed on him
after he pleaded guilty to two counts of attempting to produce child pornography. See
18 U.S.C. § 2251(a) and (e). He maintains, first, that his within-Guidelines sentence
is substantively unreasonable because it was based primarily on uncharged conduct
and potential future criminal conduct. A sentencing court, however, may consider
relevant, uncharged conduct, United States v. Pratt, 553 F.3d 1165, 1170 (8th Cir.
2009), and should consider the need to protect the public from future crimes by the
defendant. 18 U.S.C. § 3553(a)(2)(C). Our review of the sentencing-hearing transcript
does not reveal that the district court gave undue weight to these considerations. Our
precedents foreclose Stieber's second argument, that the district court should have
considered his potential eligibility for civil commitment in fixing his sentence. See
United States v. Jeffries, 615 F.3d 909, 911–12 (8th Cir. 2010). We therefore
conclude that Stieber has failed to rebut the presumption that his within-Guidelines
sentence, which was based upon a proper consideration of the matters contained in
§ 3553(a), is reasonable. See Gall v. United States, 552 U.S. 38, 40 (2007).

      Affirmed.
                       ______________________________




      1
       The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.

                                         -2-